STATE OF MINNESOTA

                                   IN SUPREME COURT

                                       A13-0186

Court of Appeals                                                           Wright, J.

Jacky L. Larson,

                    Appellant,

vs.                                                          Filed: October 22, 2014
                                                           Office of Appellate Courts
The Northwestern Mutual Life Insurance Company,

                    Respondent,

CMInformation Specialists, Inc.,

                    Respondent.

                             ________________________


Katherine L. MacKinnon, Sarah J. Demers, Law Office of Katherine L. MacKinnon
P.L.L.C., Saint Louis Park, Minnesota, for appellant.

Erik T. Salveson, Benjamin C. Johnson, Nilan Johnson Lewis, P.A., Minneapolis,
Minnesota, for respondent The NorthwesternMutual Life Insurance Company.

Mark R. Bradford, Bassford Remele, P.A., Minneapolis, Minnesota, for respondent
CMInformation Specialists, Inc.

Kelly W. Hoversten, Gray Plant Mooty, Minneapolis, Minnesota, for amicus curiae
American Council of Life Insurers

Jenneane L. Jansen, Kris E. Palmer, Jansen & Palmer, LLC, Minneapolis, Minnesota, for
amicus curiae Minnesota Association for Justice

                             ________________________




                                          1
                                       SYLLABUS

       1.     To rescind a life insurance policy under Minn. Stat. § 61A.11 (2012) for

“willfully false or intentionally misleading” answers in the insurance application, an

insurer must prove that the insured intended to deceive the insurer.         The insured’s

subjective intent may be established either by proof of the insured’s actual intent to

deceive or by inference when the insured had knowledge of material facts and failed to

disclose those facts to the insurer.

       2.     A patient does not have a private right of action under Minn. Stat.

§ 144.298, subd. 2 (2012), when a person releases fewer medical records than authorized

by the patient’s consent.

       Affirmed in part, reversed in part, and remanded.

                                       OPINION

WRIGHT, Justice.

       This dispute over the rescission of a life insurance policy presents two questions of

statutory interpretation: (1) whether Minn. Stat. § 61A.11 (2012) requires subjective

intent to deceive on the part of the insured in order to rescind a life insurance policy

issued without a prior medical examination, and (2) whether Minn. Stat. § 144.298,

subd. 2 (2012), creates a private right of action for the under-disclosure of medical

records. With respect to the first question, we conclude that rescission of a life insurance

policy under Minn. Stat. § 61A.11 requires proof of the insured’s subjective intent to

deceive. Because we conclude that there is a genuine issue of material fact regarding the

subjective intent of the insured in this case, we reverse the district court’s grant of


                                             2
summary judgment for respondent The Northwestern Mutual Life Insurance Company

and remand for further proceedings consistent with this opinion. Regarding the second

issue, we conclude that a patient does not have a private right of action under Minn. Stat.

§ 144.298, subd. 2, when a person releases fewer medical records than authorized by a

patient’s consent. Therefore, we affirm the district court’s grant of summary judgment in

favor of respondent CMInformation Specialists, Inc.

                                             I.

       Appellant Jacky Larson was named as the sole beneficiary of a life insurance

policy that her husband James Larson (“the insured”) obtained from respondent The

Northwestern Mutual Life Insurance Company in 2008.              As part of Northwestern

Mutual’s application and underwriting process, the insured was required to answer

questions about his medical history on two separate occasions. A paramedical examiner

visited the insured’s home on December 3, 2007, and asked him the questions on

Northwestern Mutual’s medical history questionnaire. The insured also completed a

client history interview over the telephone with a representative from Northwestern

Mutual on December 10, 2007. During each series of questions, the insured was asked

whether he had a primary physician and whether he had “consulted any other healthcare

providers” within the last five years. The insured also was asked if he had undergone any

diagnostic studies or tests within the last five years. Each time, the insured identified his

primary care physician at Fairview Ridges Clinic and acknowledged that he had seen a

dermatologist. On each occasion, however, the insured failed to disclose that in late 2004

and early 2005, he visited a cardiologist and underwent a CAT scan angiogram because


                                             3
he was experiencing chest pain. The medical history questionnaire specifically asked

whether the insured had experienced or been tested for chest pain within the past ten

years, to which the insured responded that he had not.

       Northwestern Mutual also required the insured to consent to the release of all of

his medical records. Northwestern Mutual’s contractor requested the insured’s “entire

chart for [the] last seven years” from Fairview. Fairview’s medical records contractor,

respondent CMInformation Specialists, Inc., provided the insured’s medical records from

Fairview, but Fairview’s medical records policy did not permit the release of non-

Fairview records unless a Fairview physician had referred the patient to a non-Fairview

facility or used the non-Fairview facility to treat the patient. Because of Fairview’s

policy, CMInformation did not disclose to Northwestern Mutual all of the insured’s

records that Fairview possessed. Among the items in the insured’s medical records that

CMInformation did not disclose were letters related to his consultation with a cardiologist

and the results of his CAT scan angiogram.

       Based on the information supplied in the insured’s application, Northwestern

Mutual’s underwriter granted its approval of the life insurance policy that Northwestern

Mutual issued in 2008. After the insured died in August 2008 from injuries sustained in a

motorcycle accident, Jacky Larson made a claim on the life insurance policy. Because

the insured died within the two-year contestability period, Northwestern Mutual

conducted a routine investigation. In the course of that investigation, Northwestern

Mutual discovered that the insured had failed to disclose that he had consulted with a

cardiologist and undergone a CAT scan angiogram. Northwestern Mutual subsequently


                                             4
informed Larson that it was rescinding the life insurance policy because it would not have

issued the policy if the insured had disclosed this information. Northwestern Mutual

refunded the amount of the premiums paid.

       Larson sued Northwestern Mutual and CMInformation.               Larson alleged that

Northwestern Mutual breached the insurance contract by rescinding the life insurance

policy and refusing to pay the death benefit.            Larson also alleged that when

CMInformation provided the insured’s incomplete medical records to Northwestern

Mutual, CMInformation violated Minn. Stat. § 144.293, subd. 10(c) (2012), by failing to

comply with the limits of the consent the insured provided for the release of his medical

records.1 Larson argued that CMInformation’s failure to release the letters indicating

that the insured had consulted with a cardiologist was the basis for Northwestern

Mutual’s rescission of the life insurance policy.

       At the close of discovery, Northwestern Mutual and CMInformation each moved

for summary judgment. Northwestern Mutual argued that it was entitled to rescind the

life insurance policy under Minn. Stat. § 61A.11 because the insured’s inaccurate and

incomplete responses to specific questions about his medical history, of which he had full

knowledge, were willfully false or intentionally misleading. CMInformation argued that

Minn. Stat. § 144.298, subd. 2, imposes liability only for unauthorized disclosures of

protected information, and therefore, a patient does not have a cause of action when a

person releasing medical records fails to release all of the records authorized for release.

1
     Larson’s complaint also included a negligent misrepresentation claim against
CMInformation that is not before us here.


                                              5
       The district court granted Northwestern Mutual’s motion for summary judgment,

concluding that the insured’s knowledge of and failure to disclose the cardiology

consultation and test made his statements willfully false or intentionally misleading as a

matter of law.     The district court also granted summary judgment in favor of

CMInformation, concluding that a patient does not have a cause of action under Minn.

Stat. § 144.298, subd. 2, unless the release of the patient’s medical records exceeds the

scope of the patient’s consent.

       Larson appealed, and the court of appeals affirmed. Larson v. Nw. Mut. Life Ins.

Co., No. A13-0186, 2013 WL 6050356 (Minn. App. Nov. 18, 2013). The court of

appeals concluded that the answers the insured provided on the life insurance application

were willfully false as a matter of law because they were “patently false” and given in

response to specific questions. Id. at *5. Therefore, the insured’s intent in giving those

answers was irrelevant and summary judgment in favor of Northwestern Mutual was

properly granted. Id. The court of appeals also concluded that summary judgment in

favor of CMInformation was properly granted because Minn. Stat. § 144.298, subd. 2,

does not provide a private right of action for withholding a medical record that the patient

authorized to be released. Larson, No. A13-0186, 2013 WL 6050356, at *6.

       We granted Larson’s petition for further review.

                                            II.

       The first question presented for our review is whether the insured’s failure to

disclose the fact that he saw a cardiologist and had a CAT scan angiogram was “willfully




                                             6
false or intentionally misleading” as a matter of law such that summary judgment for

Northwestern Mutual and rescission of the life insurance policy were proper under Minn.

Stat. § 61A.11.

      For more than 100 years, Minnesota law has barred rescission of life insurance

policies issued without a medical examination based on a misrepresentation in the

insurance application, unless the representation is “willfully false or intentionally

misleading.” Minn. Rev. Laws § 1693 (1905). The relevant statutory language, which

currently appears at Minn. Stat. § 61A.11, provides:

      In any claim upon a policy issued in this state without previous medical
      examination, or without the knowledge or consent of the insured, or, in case
      of a minor, without the consent of a parent, guardian, or other person
      having legal custody, the statements made in the application as to the age,
      physical condition, and family history of the insured shall be valid and
      binding upon the company, unless willfully false or intentionally
      misleading.

In other words, an insurer can rescind a life insurance policy issued without a medical

examination based on an incorrect statement in the insurance application only if the

statement was willfully false or intentionally misleading. Schmidt v. Prudential Ins. Co.

of Am., 190 Minn. 239, 241, 251 N.W. 683, 684-85 (1933); Hafner v. Prudential Ins.

Co. of Am., 188 Minn. 481, 484, 247 N.W. 576, 578 (1933). To determine whether

rescission of the life insurance policy in this case was proper, we first consider whether

the district court applied the correct legal standard. We then must decide, in light of the

proper legal standard and the evidence in the record, whether summary judgment was

properly granted.




                                            7
                                             A.

       Larson argues that, under Minn. Stat. § 61A.11, Northwestern Mutual is required

to prove that the insured actually intended to deceive the insurance company.

Northwestern Mutual counters that it is required to prove only that the insured had

knowledge of material facts and failed to disclose those facts to Northwestern Mutual

during the insurance application process.         The court of appeals concluded that the

insured’s subjective intent was “irrelevant” because the insured gave false answers to

specific questions on the insurance application, and therefore, those answers were

willfully false as a matter of law. Larson, No. A13-0186, 2013 WL 6050356, at *4-5.

To resolve the dispute as to the applicable legal standard, we are asked to clarify whether

the “willfully false or intentionally misleading” standard is a subjective one that requires

proof of the insured’s intent or an objective one that only requires proof that the insured

had knowledge of material facts and failed to disclose them to the insurer.

       Whether the “willfully false or intentionally misleading” standard requires proof

of the insured’s subjective intent to deceive presents a question of statutory interpretation,

which we review de novo. White v. City of Elk River, 840 N.W.2d 43, 52 (Minn. 2013).

We have interpreted the “willfully false or intentionally misleading” standard in several

prior cases. In an early case addressing the issue, we explained that “[t]he manifest

object of [Minn. Stat. § 61A.11] was to make the question of intent all important.”

Schmidt, 190 Minn. at 241, 251 N.W. at 684. We also have defined “a willfully false and

intentionally misleading answer [as] one which is consciously made with a premeditated

design so to falsify the facts as to lead the insurer to act where he otherwise would not;


                                              8
willfully false denotes knowingly concealed.” Roeder v. N. Am. Life Ins. Co., 259 Minn.

168, 170, 106 N.W.2d 624, 627 (1960) (citing Schmidt, 190 Minn. at 242, 251 N.W. at

685).

        Of great concern to us is the lack of clarity in Minnesota’s legal standard

attributable, at least in part, to two cases from the Eighth Circuit. The Eighth Circuit has

interpreted our decision in Howard v. Aid Ass’n for Lutherans, 272 N.W.2d 910

(Minn. 1978), to stand for the proposition that “the phrase ‘willfully false or intentionally

misleading’ as used in Minn. Stat. [§] 61A.11 does not require that there be an intent to

deceive.” Ellis v. Great-West Life Assurance Co., 43 F.3d 382, 387 (8th Cir. 1994).

Notably, the Eighth Circuit has concluded that “[w]hether it is necessary to demonstrate a

subjective intent to deceive depends greatly upon the specificity and nature of the

questions asked in the insurance application.” LeBus v. Nw. Mut. Life Ins. Co., 55 F.3d

1374, 1377 (8th Cir. 1995).       But Howard did not reduce the “willfully false or

intentionally misleading” standard to an objective one under which the only relevant

question regarding the intent of the insured is whether the insured had knowledge of the

facts and failed to disclose them to the insurer.       Rather, Howard explained that a

misrepresentation or omission is material if it “substantially affects or impairs an

insurer’s ability to make a reasonable decision to assume the risk of coverage” and that a

willfully false or intentionally misleading statement need not be directly related to the

insured’s cause of death in order for the insurer to rescind the life insurance policy.

272 N.W.2d at 912-13.       The question addressed in Howard—whether an insured’s

misstatement is material—is distinct from the question of whether an insured’s


                                             9
misrepresentation is willfully false or intentionally misleading. We, therefore, reject the

characterization of the “willfully false or intentionally misleading” standard as objective

and reaffirm that the intent of the insured is critical to the analysis under Minn. Stat.

§ 61A.11.

       In light of our decisions emphasizing the importance of the insured’s intent, we

hold that evidence of the insured’s subjective intent is required when an insurer seeks to

rescind a policy under Minn. Stat. § 61A.11. An insurer may establish that the insured’s

answers were willfully false or intentionally misleading in either of two ways: (1) by

proof of the insured’s actual intent to deceive, or (2) by inference when the insured had

knowledge of material facts and failed to disclose those facts to the insurer. Cf. Iowa

Kemper Ins. Co. v. Stone, 269 N.W.2d 885, 887 (Minn. 1978) (stating that, for purposes

of an intentional act exclusion, “intent may be established by proof of actual intent to

injure, or when the character of the act is such that an intention to inflict an injury can be

inferred”).

                                             B.

       Having concluded that the “willfully false or intentionally misleading” standard is

a subjective standard that requires proof of the insured’s intent to deceive, we next

consider whether summary judgment was appropriately granted in favor of Northwestern

Mutual. We review a district court’s grant of summary judgment de novo to determine

whether any genuine issue of material fact exists and whether the district court erred in

applying the law.       Ruiz v. 1st Fid. Loan Servicing, LLC, 829 N.W.2d 53, 56

(Minn. 2013). In doing so, we view the evidence in the light most favorable to the


                                             10
nonmoving party. Nicollet Restoration, Inc. v. City of St. Paul, 533 N.W.2d 845, 847

(Minn. 1995). Summary judgment is “inappropriate when reasonable persons might

draw different conclusions from the evidence presented.” DLH, Inc. v. Russ, 566 N.W.2d

60, 69 (Minn. 1997). On a motion for summary judgment, the district court must not

decide issues of fact; rather, it must determine whether genuine issues of fact exist for

trial. Id. at 70.

       In cases involving other types of insurance, we generally have considered whether

an insured’s misrepresentations were made with fraudulent intent to be a question of fact.

See, e.g., Mack v. Pac. Mut. Life Ins. Co., 167 Minn. 53, 57, 208 N.W. 410, 412 (1926).

Our jurisprudence addressing the “willfully false or intentionally” misleading standard

similarly indicates that, at each procedural stage, whether an insured’s statements were

willfully false or intentionally misleading is a question of fact.2         Therefore, it is


2
       For example, in Hammer v. Investors Life Insurance Co. of N. Am., 511 N.W.2d 6,
8-9 (Minn. 1994), after rejecting the district court’s legal conclusion that a question in the
insurance application was ambiguous, we determined that whether the insured’s answers
were willfully false or intentionally misleading or merely inaccurate was a question of
fact. We reached this conclusion despite the fact that the insured responded untruthfully
when asked specifically whether he had smoked in the preceding 12 months. We also
have affirmed jury verdicts for beneficiaries when there is evidence that the insured acted
without intent to deceive, despite giving an untruthful answer. See, e.g., Siemers v.
United Benefit Life Ins. Co., 246 Minn. 459, 465, 75 N.W.2d 605, 609 (1956)
(concluding that whether the insured’s statements were willfully false or intentionally
misleading was a question of fact because the insurance company had not asked for
information about specific illnesses or symptoms but instead relied on the insured’s
opinion on the condition of his health); Schmidt, 190 Minn. at 241-42, 251 N.W. at 685
(affirming a jury verdict for a beneficiary, despite the fact that the insured had high blood
pressure but represented that he was in good health and had never suffered from heart
disease, because there was some evidence that the insured was unaware of his condition
and therefore could not have intended to conceal it); Elness v. Prudential Ins. Co. of Am.,
                                                          (Footnote continued on next page.)

                                             11
appropriate to remove the question of the insured’s intent from consideration by the fact-

finder at the summary judgment stage only if there is no genuine issue of material fact for

trial. See Minn. R. Civ. P. 56.03. Put differently, only if there is conclusive evidence in

the record that the insured knowingly concealed material facts may a district court

find that the misrepresentations were willfully false or intentionally misleading as a

matter of law. See Nielsen v. Mut. Serv. Cas. Ins. Co., 243 Minn. 246, 254, 67 N.W.2d

457, 462 (1954) (affirming jury verdict and stating that “[w]e cannot hold that a

misrepresentation was made with intent to deceive and defraud unless the evidence is

conclusive”).

       The insurer bears the burden to show that an insured’s misrepresentations were

made with fraudulent intent. See Sanne ex rel. Dahlke v. Metro. Life Ins. Co., 218 Minn.

181, 186, 15 N.W.2d 524, 526 (1944). Northwestern Mutual, therefore, has the burden to

show that the insured’s answers were willfully false or intentionally misleading. Here,

there is no direct evidence in the record that the insured sought to deceive Northwestern

Mutual. Therefore, in order to prevail on summary judgment, Northwestern Mutual was

required to show that the only reasonable inference from the insured’s omission of the

information about his visits to a cardiologist is that he intended to deceive the insurance

company. Viewing the evidence bearing on that issue in the light most favorable to

(Footnote continued from previous page.)
190 Minn. 169, 172-73, 251 N.W. 183, 185 (1933) (affirming a jury verdict for a
beneficiary despite the insured’s failure to disclose doctor visits when asked if he had
been attended by a physician during the last three years because “[t]he jury may have
believed that the insured acted in good faith and that omissions were thought to be of
matters of no consequence”).


                                            12
Larson, a reasonable fact-finder could conclude that there was no intent to deceive

because the insured disclosed his father’s death at age 50 from heart disease and the

insured may not have deemed the cardiologist consultation to be relevant given the

“nonspecific” nature of the cardiologist’s findings.        However, without applying the

summary judgment standard to the evidence, a reasonable fact-finder also could conclude

that the insured intentionally excluded the information about the cardiologist to induce

Northwestern Mutual to issue a life insurance policy. Given the volume of information

that was asked of the insured during the application process and the fact that the insured

authorized Northwestern Mutual to review all of his medical records, including the

cardiologist’s report, the insured’s intent is a controverted fact. Because the evidence

permits reasonable fact-finders to draw different conclusions about the insured’s intent,

we conclude that summary judgment was erroneously granted. We, therefore, reverse

and remand to the district court for trial on the issue of rescission.

                                              III.

       We next consider whether Minn. Stat. § 144.298, subd. 2, creates a private right of

action for the under-disclosure of medical records. Larson argues that CMInformation’s

failure to release the cardiologist’s letters and CAT scan angiogram results from the

insured’s chart at Fairview was a violation of the Minnesota Health Records Act that is

actionable under Minn. Stat. § 144.298, subd. 2, because the insured had signed a consent

form giving Northwestern Mutual access to all of his medical records. CMInformation

counters that the terms of Minn. Stat. § 144.298, subd. 2, permit a patient to sue only if

the records released exceed the scope of the patient’s consent. The court of appeals


                                              13
concluded that a patient has a cause of action only for an unauthorized release, not for a

withholding, of medical records. Larson, No. A13-0186, 2013 WL 6050356, at *6.

        Whether Minn. Stat. § 144.298, subd. 2, permits a patient to assert a private right

of action for the incomplete disclosure of medical records also presents a question of

statutory interpretation, which we review de novo. White, 840 N.W.2d at 52. The goal of

statutory interpretation is to ascertain and effectuate the Legislature’s intent. Id.; see also

Minn. Stat. § 645.16 (2012). If the language of the statute is unambiguous, we apply its

plain meaning. White, 840 N.W.2d at 53. A statute gives rise to a civil cause of action

only if the language of the statute explicitly creates one or the language clearly implies

that the Legislature intended to create a cause of action.         Becker v. Mayo Found.,

737 N.W.2d 200, 207 (Minn. 2007).          We construe nontechnical words and phrases

according to their plain and ordinary meanings, Staab v. Diocese of St. Cloud,

813 N.W.2d 68, 72 (Minn. 2012), and we often look to dictionary definitions to

determine the plain meanings of words, State v. Heiges, 806 N.W.2d 1, 15 (Minn. 2011).

        The Minnesota Health Records Act, Minn. Stat. §§ 144.291-.298 (2012), includes

three mechanisms for enforcement. The first provides that any violation of the Minnesota

Health Records Act “may be grounds for disciplinary action against a provider by the

appropriate licensing board or agency.” Id. § 144.298, subd. 1. The third concerns

liability for record locator services. Id., subd. 3. Neither of these provisions is at issue

here. Rather, it is the second enforcement mechanism—a private right of action for

patients—that we address. Minnesota Statutes § 144.298, subd. 2, provides, in relevant

part:


                                              14
       A person who does any of the following is liable to the patient for
       compensatory damages caused by an unauthorized release or an
       intentional, unauthorized access, plus costs and reasonable attorney fees:

       (1) negligently or intentionally requests or releases a health record in
       violation of sections 144.291 to 144.297 . . . .3

We must determine whether releasing fewer medical records than authorized by a

patient’s consent constitutes an “unauthorized release” within the meaning of section

144.298, subdivision 2. Larson contends that CMInformation’s incomplete release of the

insured’s medical records was an unauthorized release under Minn. Stat. § 144.298, subd.

2(1), because it breached the warranty in Minn. Stat. § 144.293, subd. 10(c) (2012).

Minnesota Statutes § 144.293, subd. 10(c), provides that “[w]hen disclosing health

records, a person releasing health records warrants that the person . . . has complied with

the limits set by the patient in the consent.”4 The primary dispute between the parties is

whether CMInformation’s failure to release some of the medical records covered by the

insured’s patient consent form constitutes an “unauthorized release” that does not comply

with “the limits set by the patient in the consent.”




3
        In 2012, the Legislature amended Minn. Stat. § 144.298, subd. 2, to add “or an
intentional, unauthorized access” and a fourth item in the list of violations that can give
rise to liability. Act of Apr. 28, 2012, ch. 247, art. 2, § 5, 2012 Minn. Laws 853, 883.
Because we apply the version of the statute in effect at the time the cause of action arose,
see Florenzano v. Olson, 387 N.W.2d 168, 172 n.1 (Minn. 1986), the 2012 amendments
to Minn. Stat. § 144.298, subd. 2, are not germane to our analysis here.
4
      According to Minn. Stat. § 645.44, subd. 7 (2012), the word “ ‘[p]erson’ may
extend and be applied to bodies politic and corporate, and to partnerships and other
unincorporated associations.”


                                              15
       The plain meaning of these provisions is that withholding records does not

constitute a “release” within the meaning of Minn. Stat. § 144.298, subd. 2, and,

therefore, is not actionable. The court of appeals adopted this view and concluded that, in

order to be liable for damages under Minn. Stat. § 144.298, subd. 2, a person must

affirmatively release a record that was not authorized for release by the patient’s consent.

Larson, No. A13-0186, 2013 WL 6050356, at *6. We agree. To “release” means “[t]o

set free from . . . [or] let go” or “[t]o make available for use.” The American Heritage

Dictionary of the English Language 1483 (5th ed. 2011); see also Webster’s Third New

International Dictionary 1917 (2002) (including to “let go” among definitions of

“release” and listing “surrender” and “relinquish” as synonyms of “release”); The New

Shorter Oxford English Dictionary 2536 (1993) (defining “release” as “[T]he action of

making available for publication a document or piece of information”). Under any of

these definitions of “release,” the facts presented here—in which an entity releases some

health records as authorized by the patient, even though that entity was authorized to

release more—are not actionable. We reach this conclusion because the health records at

issue here were not actually released. CMInformation had the insured’s consent to

release those records that it did release.       The only question before us is whether

CMInformation is liable for failing to release the cardiologist’s letters and CAT scan

angiogram report. Because, under the plain meaning of the statute, liability arises only

when a person or entity actually discloses a health record in violation of another

provision of the Minnesota Health Records Act, CMInformation cannot be liable here.




                                            16
Accordingly, the district court properly granted summary judgment in favor of

CMInformation.

                                            IV.

       In summary, we conclude that the insured’s subjective intent is critical to deciding

whether an insurer can rescind an insurance policy under Minn. Stat. § 61A.11. Here,

because there are genuine issues of material fact as to the insured’s intent, summary

judgment for Northwestern Mutual was improperly granted. We, therefore, reverse and

remand to the district court for further proceedings on this claim. However, because

CMInformation’s failure to release all of the records authorized by the insured’s consent

is not actionable under Minn. Stat. § 144.298, subd. 2, we affirm the district court’s grant

of summary judgment in favor of CMInformation.

       Affirmed in part, reversed in part, and remanded.




                                            17